 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10 (k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings, the NationalLabor Relations Board makes the following Determination ofDispute.1.The stonemasons employed by Decora, Inc., who are representedby Local No. 32, Bricklayers, Masons, and Plasterers InternationalUnion of America, AFL-CIO, are entitled to perform the work ofinstalling and erecting the exterior granite on the new addition to theDetroit Institute of Arts building, Detroit, Michigan.2.Local No. 2 of Detroit, Bricklayers, Masons and Plasterers Inter-national Union of America, AFL-CIO, is not entitled, by means pro-scribed by Section 8(b) (4) (D) of the Act, to force or require Decora,Inc., to assign the above work to stonemasons represented by LocalNo. 2.3.Within 10 days from the date of this Decision and Determinationof Dispute, Local No. 2 of Detroit, Bricklayers, Masons, and PlasterersInternational Union of America, AFL-CIO, shall notify the RegionalDirector for Region 7, in writing, whether it will or will not refrainfrom forcing or requiring Decora, Inc., by means proscribed by Sec-tion 8(b) (4) (D) of the Act, to assign the work in dispute to stone-masons represented by Local No. 2 rather than stonemasons repre-sented by Local No. 32.New Fashion Cleaners, Inc.andLaundry,Dry Cleaning and DyeHouse Workers' International Union,Local No. 52, Union-Peti-tioner.April 297 1965DECISION AND ORDER GRANTING MOTION TOCLARIFY NONCERTIFIED BARGAINING UNITUpon a motion for clarification of noncertified unit, filed by Laundry,Dry Cleaning and Dye House Workers' International Union, Local No.52, herein called Local 52, and New Fashion Cleaners, Inc., hereincalled New Fashion, a hearing was held before Hearing Officer BartonW. Robertson of the National Labor Relations Board.' The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed 2lWhite Front Stores, Inc.,was permitted to intervene in this proceeding because ofits leaseagreement with New Fashion, the Employer-PetitionerRetail Clerics Union,LocalsNos. 770 and 905,AFL-CIO, herein referred to as the Retail Clerks, waspermitted to intervene on the basis of its claim that it is a party to contracts coveringthe employees involved in this proceeding2 The Hearing Officer referred to the Board the Retail Clerks' motion to dismiss themotion for clarification.For the reasons statedinfra,thismotion is hereby denied.152 NLRB No. 16. NEW FASHION CLEANERS, INC.285Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Chairman McCullochand Members Fanning and Jenkins].Upon the entire record in the case, including the motion for clari-fication and the briefs filed by the parties subsequent to the hearing,the Board hereby makes the following findings :White Front Stores, Inc., herein referred to as White Front, is adiscount department store chain engaged in retailselling.New Fash-ion, the Employer-Petitioner, operates a wholesale drycleaning estab-lishment and retail drycleaning stores in the Los Angeles area. Inaddition, it holds retail cleaning concessions in eightWhite Frontstores,in southern California, under license agreements with WhiteFront .3New Fashion has subleased these concessions to individualconcessionaires.New Fashion and Local 52 seek by their motion for clarification ofbargaining unit to have the Board determine whether counter employ-ees, who comprise all the employees working in the above-mentionedleased cleaning concessions at the White Front stores, fall within thebargaining unit set out in a contract between Local 52 and New Fash-ion.New Fashion has had contracts with Local 52 and its predecessorssince about 1936.The terms of these contracts have been applied toallNew Fashion employees, including those working both at NewFashion's plant and at its retail stores.Local 52 and New Fashioncontend that the employees working at the White Front stores are anaccretion to the existing unit and that their current contract has beenextended to cover the employees working at the White Frontstores.Retail Clerks contends that the current collective-bargaining agree-mentbetween the Retail Clerks and White Front, construed in thelight of the currentlease agreementbetweenWhite Front and NewFashion, bars this proceeding. It contends further that the motionshould not be entertained because it is based on a contract containingseveral unlawful clauses.Retail Clerks and White Front argue thatthe only appropriate unit is one which includes all employees at theWhite Front stores, including the employees of the New Fashionconcessions.The cleaning outlets operated by New Fashion at the White Frontstoresundera license agreementare, as indicated, subleased by NewFashion to individual concessionaires.The latter operate them underconcession agreements for a percentage of the grosssales.The agree-8 The employees in question work in leased departments in the followingWhite Frontstores* 21250 Hawthorne Boulevard, Torrance, 499 Orange Show Road, San Bernardino7674 South Central Avenue and 5433 West Jefferson Avenue, Los Angeles ; 16040 ShermanWay, Van Nuys ; 21300Roscoe Boulevard,Canoga Park ; 1151 North Azusa Avenue,Covina ; and 8725 Laurel Canyon Boulevard,Pacoima, all located in southern California. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDments between New Fashion and the concessionaires are for indefiniteperiods of time, but the concessionaires have the right to terminate theagreements upon 90 days' written notice.The agreements providethat "Nothing herein contained shall constitute a partnership or jointventure between the parties hereto. [The concessionaire] shall nothold himself out as an agent or representative of [New Fashion]...."The agreement further provides that the concessionaire will take overthe leased department from New Fashion and "maintain, carry on,conduct and operate ... the [leased department] as his own businessfor the sole and exclusive purpose of promoting, soliciting, receivingand accepting garments and other materials for dry cleaning ... andshall have the occupancy of said premises and the use of the facilities,furniture, furnishings and equipment now upon the said premises andequipment now upon the said premises and belonging to [New Fash-ion] for said operation."New Fashion owns and maintains all theequipment at these concessions.However, the concessionaire is obli-gated under the agreement "at his own cost and expense" to "keep thepremises, fixtures and equipment in good order and repair" and to payall costs and expenses in connection with the operation of the business.Notwithstanding the above contract provisions, New Fashion main-tains considerable control over the day-to-day operations of the con-cessions at the White Front stores.This is apparent from the follow-ing:When the retail cleaning outlets first opened, they were rundirectly by New Fashion. The leased departments were staffed witha substantial number of individuals transferred from New Fashion'sother operations.Thereafter, these leased departments were subleasedby New Fashion to concessionaires who operate them.While theconcessionaires hire, discharge, and pay the employees,4 New Fashionpays the workmen's compensation insurance and health and welfarebenefits for these employees and has reserved a right of control overthem, including the right of discharge.New Fashion has detailedits employees to the concessionaires to assist during sales and otherbusy periods.5At such times, these employees are paid by New Fash-ion and no charge is made to the concessionaires.New Fashion formu-lates the labor policy, and the concessionaire is obligated to abide bythat policy.The contract with Local 52 covers both plant and outsidelocations, and Local 52 has processed grievances with New Fashion*The concessionaires have the sameauthority with respect to thehiringand dischargeof employees as do the managersof the retail outlets operated directly by New FashionNew Fashion checks to see that theemployeeshired by theconcessionaires are competentNew Fashionwould assume responsibility for the wages of these employees in the eventthey werenot paid bythe concessionaires.The record shows that when employees transfer between stores or between the plantand a store, they retain their original seniority whether the transfer i a tempoi,uy ofpermanent one NEW FASHION CLEANERS, INC.287involving employees working in the leased departments at the WhiteFront stores. In addition, New Fashion has periodic meetings at itsplant with the concessionaires and frequentlyissues memoswith respectto the operation of the concessions. It arranges for insurance for alllocations,pays for the policy, and has an employee at the plant whohandles the insurance claims.The concessionaires must operate thestores according to the New Fashion manual. New Fashion determinesthe retail pricing and when sales are to be held. It also has theultimate responsibility for adjusting customer complaints.It is thusclearthat New Fashion has retained substantial controlover the manner and means by which the concessionaires operate theleased departments at the White Front stores, and that it maintainsoverall responsibility for the operations in these leased departments.The result to be accomplished by the concessionaires is determined bypoliciesestablished by New Fashion alone.On the basis of the fore-going, and the entire record, we are satisfied that the concessionaireswho operate the leased departments are neither independent con-tractors nor joint-employers with New Fashion.Rather they are, andfunctionas, store managers forNew Fashion with respect to itsemployees working in these departments.6Inasmuch as these employees have the same classifications and work-ing conditions as those employees who are undisputedly included inthe contract unit, they properly belong within that unit unless, as con-tended by White Front and the Retail Clerks, they are part of theWhite Front store units represented by the Retail Clerks.The current contracts, executed byWhite Front and the RetailClerks, purport to cover the employees of White Front and those ofany existing and future licensees, and are the same contracts whichthe Board described in its recent decision inBab-Rand Company,147NLRB 247.White Front and New Fashion, in turn, have licenseagreementswhich are also substantially identical with those describedby the Board in thesame case.For the reasons stated in theBab- Raadcase, and subsequently inEsgro Anaheim, Inc.,150 NLRB 401, wefind that, like the employees of thelicenseesin those cases, employeesworking in these New Fashion leased departments at the White Frontstores are not coveredby the White Front-Retail Clerks contract andare not partof a White Front storewide unit.We find instead, underall these circumstances and onthe entire record, that the New Fashionemployees working in theleased departmentsin the White Front storesconstitutean accretionto the existing unit represented by Local 52."CP.The Vindicator Printing Company,146 NLRB 871:Bowman Transpo?taflon Inc.,142 NLRB 1093;Site Oil Company of Missouri,137 NLRB 1274. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we shall clarify the noncertified unit by including thesecounter employees in the existing unit.7[The Board clarified the existing contract unit represented by Laundry, Dry Cleaning and Dye House Workers' International Union,,Local No. 52, by specifically including in the description of the unit, allcounter employeesemployed by New Fashion Cleaners, Inc., at its dry-cleaning departments located in the stores of White Front Stores, Inc.,at the following addresses: 21250 Hawthorne Boulevard, Torrance;499 Orange Show Road, San Bernardino; 7674 South Central Avenueand 5433 West Jefferson Avenue, Los Angeles; 16040 Sherman Way,Van Nuys, 21300RoscoeBoulevard, Canoga Park; 1151 North AzusaAvenue, Covina; and 8725 Laurel Canyon Boulevard, Pacoima, alllocated in Southern California.]MEMBER JENKINS, dissenting:The contention of the Employer-Petitioner and Union-Petitionerthat the employees working in the leased cleaning concessions at theWhite Front stores are an accretion to the existing unit under theirpresent contract is not, in my view, sufficient to overcome the fundamental, and I believe the controlling fact, that White Front and NewFashion are joint employers of the employees involved.Therefore,,for thereasons setforth in the dissent inEsgro Anaheim, Inc., 150,NLRB 401, I would dismiss the motion for clarification.7 SeeBrotherhood of Locomotive Firemen and Enginemen,145 NLRB 1521.The RetailClerks contendsthat the Board should deny the motion for clarification because the con-tract between New Fashion and Local 52 contained an illegal union-security clause andother illegal clauses, which would prevent the contract from being a bar to an election.Prior to the hearing, the contract was amended so as to cure any existing illegalities.As the unlawful clauses were eliminated by a properly executed amendment to the con-tract, and as the issue before us is not one of contract bar but rather of defining theboundaries of the unit,we find no merit to this contention.Specialty Paper Mills,Inc.andUnited Papermakers and Paper-workers,AFL-CIO, C.L.C.Case No. 21-CA-5703.April 30,.1965DECISION AND ORDEROn January 6,1965, Trial Examiner Irving Rogosin issued his Deci-sionin the above-entitled proceeding, finding that the Respondent hadnot engaged in unfair labor practices as alleged in the complaint, andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theCharging Party filed exceptions to the Trial Examiner's Decision anda supporting brief.The Respondent filed a brief in support of theTrial Examiner's Decision.152 NLRB No. 22.